Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes the previous office action did not explicitly say reference Yuichi fails to explicitly disclose the millimeter- wave radar, Examiners notes that this issue had been fixed in the current rejection.
Applicant’s amendments and remarks filed on November 12/08/2020 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 103 rejections of claims 1, 19 and 21 Applicant argues the cited art of record, Yuichi Yamada. (JP2011148425A) over view of Barbello et al. (US 2019/0187265 A1), fails to explicitly disclose all of the recited features of claims 1, 19 and 21 (see response pages 7-9), specifically “generating a fingerprint signature based on the reflected signal received using the radar, not to mention based on the reflected signal received from the portion of the hand using the millimeter-wave radar”
Examiner respectfully disagrees. As Barbello teaches (See at least ¶ 26-28 and 38), and is understood as “Thus, a radar field provided by the radar-emitting element 212 can be a small size, such as approximately zero or one millimeters to 1.5 meters” and “For example, the radar-emitting element 212 can be configured to emit continuously modulated radiation, ultra-wideband radiation, or sub-millimeter-frequency radiation” so it is obvious that it is using a field radar that detects as close as to zero range and also to one millimeter range same as the millimeter-wave radar, in addition to become seamless and automatic from the user's 
Examiner notes the same arguments apply to independent claim 19. 
For at least the above the previous 35 U.S.C. 103 rejection of claim 1 is maintained.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yuichi Yamada. (JP2011148425A) over view of Barbello et al. (US 2019/0187265 A1).

Regarding claim 1, Yuichi teaches a method for authenticating a user of a car, the method comprising: transmitting a plurality of radiation pulses through a predetermined portion of a surface of the car towards a portion of a hand of the user a radar (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can 
generating a fingerprint signature based on the reflected signal(see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”), 
comparing the fingerprint signature to a database of authorized fingerprint signatures(see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the 
authorizing the user based on whether the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures(see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”),
receiving a reflected signal from the portion of the hand using the millimeter-wave radar (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”), but Yuichi fails teach the millimeter- wave radar as the signal being sent to see if the driver is approaching the vehicle does not explicitly teach the millimeter- wave radar 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of Yuichi to become seamless and automatic from the user's perspective and the user has access upon approaching the device and the device is secured when the user leaves the area (Barbello paragraphs “0026-0028” and “0038”).

Regarding claim 2, Yuichi teaches wherein the predetermined portion of the surface of the car comprises a surface of a handle of the car (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with 

Regarding claim 3, Yuichi teaches wherein the reflected signal comprises the reflected signal from a portion of a finger while the finger touches the predetermined portion of the surface of the car (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”).

Regarding claim 7, Yuichi teaches detecting a proximity of the user to the car, wherein transmitting the plurality of radiation pulses comprises transmitting the plurality of radiation pulses after detecting the proximity of the user (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with 

Regarding claim 8, Yuichi teaches wherein detecting the proximity of the user to the car comprises detecting the proximity of the user using the millimeter-wave radar but Yuichi teaches the millimeter- wave radar as the signal being sent to see if the driver is approaching the vehicle does not explicitly teach the millimeter- wave radar however Barbello teaches explicitly The millimeter-wave radar (see Barbello figures 1-3 and paragraphs “0026-0028” and “0038” “FIG . 3 and FIG. 6 depict methods enabling seam less authentication using radar. The method 300 uses a radar field to determine that an object in the radar field is a person and further uses radar to authenticate the person as an authorized user. The method 600 uses a radar field to determine that an object in the radar field is a person and further uses an identification system with at least one non - radar sensor to authenticate the person as an authorized user. The methods 300 and 600 can be used separate from one another or in conjunction with, in whole or in part, one another”) (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information 

Regarding claim 9, Modified Yuichi fails to explicitly teach wherein each of the plurality of radiation pulses comprises a linear chirp.
However Barbello teaches wherein each of the plurality of radiation pulses comprises a linear chirp (see figures “1 and 4-5”).
Regarding claim 17, Yuichi teaches unlocking a door of the car when the user is authorized (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of Yuichi to simply to become seamless and automatic from the user's perspective. The user has access upon approaching the device and the device is secured when the user leaves the area (Barbello paragraphs “0026-0028” and “0038”).

Regarding claim 18, Yuichi teaches wherein the fingerprint signature is indicative of a predetermined way of placing the hand in the predetermined portion of the surface of the car (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”).

Regarding claim 19, Yuichi teaches a radar comprising: two transmitting antennas configured to transmit a plurality of radiation pulses through a predetermined portion of a surface of a car (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”), 

a processor configured to: generate a fingerprint signature based on the reflected signal (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”), 
compare the generated fingerprint signature to a database of authorized fingerprint signatures (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 
authorize access to the car based on whether the fingerprint signature matches an authorized fingerprint signature of the database of authorized fingerprint signatures (see Yuichi paragraphs “0018-0022” “The driver detection sensor 2 includes, for example, a driver monitoring camera disposed at a position where the driver's seat in the passenger compartment can be visually recognized. The driver detection sensor 2 detects a driver getting on the vehicle by performing image processing on an image captured by the driver monitoring camera. When the driver detection sensor 2 detects a driver, the driver detection sensor 2 transmits a driver detection signal corresponding to the detected driver to the associated ECU 10. In addition, as a driver detection sensor for detecting the driver, a handle with fingerprint authentication may be prepared, and the driver may be detected by performing fingerprint authentication when the driver grips the handle”), but Yuichi fails teach the millimeter- wave radar as the signal being sent to see if the driver is approaching the vehicle does not explicitly teach the millimeter- wave radar 
However Barbello teaches explicitly The millimeter-wave radar (see Barbello figures 1-3 and paragraphs “0026-0028” and “0038” “FIG . 3 and FIG. 6 depict methods enabling seam less authentication using radar. The method 300 uses a radar field to determine that an object in the radar field is a person and further uses radar to authenticate the person as an authorized user. The method 600 uses a radar field to determine that an object in the radar field is a person and further uses an identification system with at least 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of Yuichi to simply to become seamless and automatic from the user's perspective and the user has access upon approaching the device and the device is secured when the user leaves the area (Barbello paragraphs “0026-0028” and “0038”).

Claims 4-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yuichi Yamada. (JP2011148425A) over view of Barbello et al. (US 2019/0187265 A1) over view of Shaker (US 2018/0322351 A1).

Regarding claim 4, Modified Yuichi fails to explicitly teach wherein the predetermined portion of the surface of the car comprises a surface of a steering wheel of the car.
However Shaker teaches wherein the predetermined portion of the surface of the car comprises a surface of a steering wheel of the car (see Shaker pararagph “0078” “more accessible and convenient than a fingerprint based one. Fingerprint sensors require the user to position their finger carefully over a small sensor, which can be inaccurate at times if misalignment occurs. A radar sensor, however, can be entirely covered by the palm and therefore may be less sensitive to changes in positioning. A possible application of this would be in a door handle, where the user could unlock the door by placing their hand over the embedded radar sensor, which would be more natural than finding a specific location to press their finger. Another case where it would be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of modified Yuichi to provide an additional check on the characteristics of interest an also provides a multi modal approach to verification of results. In some cases, the second biometric sensor may be selected from a group consisting of an optical sensor, an infrared sensor, a laser sensor, a camera sensor, an ultrasonic sensor or other known sensor (Shaker paragraph “0078”).

Regarding claim 5, Modified Yuichi fails to explicitly teach wherein the predetermined portion of the surface of the car comprises a portion of a scanning plaque.
However Shaker teaches wherein the predetermined portion of the surface of the car comprises a portion of a scanning plaque (see Shaker pararagph “0078” “more accessible and convenient than a fingerprint based one. Fingerprint sensors require the user to position their finger carefully over a small sensor, which can be inaccurate at times if misalignment occurs. A radar sensor, however, can be entirely covered by the palm and therefore may be less sensitive to changes in positioning. A possible application of this would be in a door handle, where the user could unlock the door by placing their hand over the embedded radar sensor, which would be more natural than finding a specific location to press their finger. Another case where it would be convenient to have a palm - based system would be inside the steering wheel of a car, where it is again natural for the user to cover the sensor with their entire hand”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information 

Regarding claim 6, Modified Yuichi fails to explicitly teach wherein the portion of the hand of the user comprises a portion of a palm of the hand.
However Shaker teaches wherein the portion of the hand of the user comprises a portion of a palm of the hand (see Shaker pararagph “0078” “more accessible and convenient than a fingerprint based one. Fingerprint sensors require the user to position their finger carefully over a small sensor, which can be inaccurate at times if misalignment occurs. A radar sensor, however, can be entirely covered by the palm and therefore may be less sensitive to changes in positioning. A possible application of this would be in a door handle, where the user could unlock the door by placing their hand over the embedded radar sensor, which would be more natural than finding a specific location to press their finger. Another case where it would be convenient to have a palm - based system would be inside the steering wheel of a car, where it is again natural for the user to cover the sensor with their entire hand”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of modified Yuichi to provide an additional check on the characteristics of interest an also provides a multi modal approach to verification of results. In some cases, the second biometric sensor may be selected from a group consisting of an optical sensor, an 

Regarding claim 20, Modified Yuichi fails to explicitly teach wherein the two receiving antennas are misaligned along a first axis, and wherein the two transmitting antennas are aligned along the first axis.
However Shaker teaches wherein the two receiving antennas are misaligned along a first axis, and wherein the two transmitting antennas are aligned along the first axis (see Shaker pararagph “0112” “The radar is capable of detecting 3D objects using a 3D Cartesian plane. As mentioned previously, the z-axis provided the distance value between the radar and the person being tracked. To keep the experiment simple, only velocity along the z-axis was taken into consideration; namely, the direction giving the distance of the person from the radar in a horizontal line. FIG. 14 shows the amplitude of the received signal by the radar with time across the x-axis and the y-axis. One can observe the field of view of the radar through these plots. It is also possible to use these plots in assessing the exact step position of the person walking, which may help assess other cognitive functions”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of modified Yuichi to provide an additional check on the characteristics of interest an also provides a multi modal approach to verification of results. In some cases, the second biometric sensor may be selected from a group consisting of an optical sensor, an infrared sensor, a laser sensor, a camera sensor, an ultrasonic sensor or other known sensor (Shaker paragraph “0078”).




Regarding claim 10, Modified Yuichi fails to explicitly teach adding an authorized fingerprint signature to the database of authorized fingerprint signatures by: scanning a fingerprint with a smartphone; and sending the scanned fingerprint to the database of authorized fingerprint signatures.
However Ahmad teaches adding an authorized fingerprint signature to the database of authorized fingerprint signatures by: scanning a fingerprint with a smartphone; and sending the scanned fingerprint to the database of authorized fingerprint signatures (see paragraphs “0067” “FIG. 2 shows a preferred embodiment of the present invention, the system 100. A user 104 approaches a locked automobile 102 that the user desires to rent. In step 118, the user 104, initiates a connection, such as by NFC connectivity 138, with a module 107 within said automobile 102 via mobile device 106. In light of the disclosure herein, a person having the ordinary skill in the art would appreciate that the mobile device 106 is a smart phone, a smart watch, a fitness tracker, a tablet computer, or any mobile device with internet connectivity that can be configured to receive and verify a user's identity, either through biometric data or password protection. In accordance with embodiments of the invention, a user 104 initiates a wireless connection 138 with the automobile 102 by accessing the mobile device 106 via biometric permissions. In some embodiments , for example , a mobile application located on the mobile device 106 uses facial recognition technology or a fingerprint sensor to verify the identity of the user 104 for biometric authentication in accordance with embodiments herein . In some embodiments, additional layers of security are also used in conjunction with the biometrics to ensure a two - step verification method such as a 256 - bit alphanumeric 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of modified Yuichi to a personal data device is configured to send a signal to the NFC receiver module of the vehicle to control a central locking system of the vehicle to trigger unlocking of one or more doors of the vehicle (Ahmad paragraph “0067”).

Regarding claim 15, Modified Yuichi fails to explicitly teach requesting access to the car using a smartphone; receiving approval via the smartphone; scanning a fingerprint with the smartphone; and registering the fingerprint as an authorized fingerprint signature in the database of authorized fingerprint signatures.
However Ahmad teaches requesting access to the car using a smartphone; receiving approval via the smartphone; scanning a fingerprint with the smartphone; and registering the fingerprint as an authorized fingerprint signature in the database of authorized fingerprint signatures (see paragraphs “0067” “FIG. 2 shows a preferred embodiment of the present invention, the system 100. A user 104 approaches a locked automobile 102 that the user 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal 

Regarding claim 16, Modified Yuichi fails to explicitly teach generating an authorized reference signature using a machine learning algorithm.
However Ahmad teaches generating an authorized reference signature using a machine learning algorithm (see paragraphs “0067” “FIG. 2 shows a preferred embodiment of the present invention, the system 100. A user 104 approaches a locked automobile 102 that the user desires to rent. In step 118, the user 104, initiates a connection, such as by NFC connectivity 138, with a module 107 within said automobile 102 via mobile device 106. In light of the disclosure herein, a person having the ordinary skill in the art would appreciate that the mobile device 106 is a smart phone, a smart watch, a fitness tracker, a tablet computer, or any mobile device with internet connectivity that can be configured to receive and verify a user's identity, either through biometric data or password protection. In accordance with embodiments of the invention, a user 104 initiates a wireless connection 138 with the automobile 102 by accessing the mobile device 106 via biometric permissions. In some embodiments , for example , a mobile application located on the mobile device 106 uses facial recognition technology or a fingerprint sensor to verify the identity of the user 104 for biometric authentication in accordance with embodiments herein . In some embodiments, additional layers of security are also used in conjunction with the biometrics to ensure a two - step verification method such as a 256 - bit alphanumeric key, for example. In one embodiment, a password is used in con junction with or in lieu of biometrics. If the mobile device 106 is unable to verify a user's identity through biometrics, the mobile device 106 still allows a user to access the automobile 102 after password verification, for example. Certain embodiments require a two - step 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to provide an information correlation device capable of accurately correlating a portable communication terminal possessed by a driver of modified Yuichi to a personal data device is configured to send a signal to the NFC receiver module of the vehicle to control a central locking system of the vehicle to trigger unlocking of one or more doors of the vehicle (Ahmad paragraph “0067”).

Allowable Subject Matter
Claims 21-22 are allowed. 
Claims 11-14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666